Order entered April 6, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00777-CR

                               MICHAEL J. MARBLE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-52953-M

                                             ORDER
       On February 26, 2015, this court ordered court reporter Belinda Baraka to file, within
fifteen days, a supplemental record containing Defendant’s Exhibit no. 1, a CD containing
photographs. To date, Ms. Baraka has not filed the supplemental record.
       Accordingly, we ORDER court reporter Belinda Baraka to file, by 4:00 p.m. on
FRIDAY, APRIL 10, 2015, a supplemental record containing Defendant’s Exhibit no. 1, a CD.
If the supplemental record is not filed by the date specified, the Court will order that Belinda
Baraka not sit as a court reporter until the supplemental record is filed.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official
court reporter, 194th Judicial District Court; and to counsel for all parties.

                                                        /s/    ADA BROWN
                                                               JUSTICE